Citation Nr: 0216966	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Service connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran served in beleaguered status from December 1941 
to April 1942, in missing status for one day in April 1942, 
and as a prisoner of war from April 1942 to August 1942, as 
a member of United States Army Forces in the Far East; and 
had regular service from April 1945 to November 1945, as a 
member of the Philippine Commonwealth Army, in the service 
of the Armed Forces of the United States.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

This matter was previously before the Board in April 2001.  
At that time, a remand was ordered to accomplish further 
development.  The April 2001 remand noted that, in December 
1999, the appellant was denied claims for service connection 
for asthma, dysentery, and nasopharyngeal cancer, for 
payment of accrued benefits only, on the basis that the 
claims were not well grounded.  The Board referred the RO 
and the claimant to the Veterans Claims Assistance Act of 
2000, regarding final decisions denying claims on the basis 
that they were not well grounded during the period from July 
14, 1999, to November 8, 2000.  It was noted that such 
claims must be readjudicated upon motion of the claimant or 
the Secretary if the motion is filed prior to November 9, 
2002.  See Section 7 of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2002).  The 
appellant has not moved to readjudicate those issues as of 
this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran was a Prisoner of War.

3.  The veteran died on November [redacted], 1998; the certificate of 
death noted the immediate cause of death to be cardio-
respiratory arrest due to nasopharyngeal carcinoma.

4.  At the time of death, service connection was not in 
effect for any disabilities; following his death he was 
granted service connection for malaria, evaluated as 
noncompensable from August 1998 until his death.

5.  There is no competent medical evidence of record 
demonstrating a causal link between the veteran's fatal 
cardio-respiratory arrest due to nasopharyngeal carcinoma 
and his active service or to his service-connected malaria.   


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 1110, 1131, 5103, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters 

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general where 
the record demonstrates that the statutory mandates have 
been satisfied, the regulatory provisions likewise are 
satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as 
well as to any claim filed before that date but not decided 
by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA 
is applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the 
issue on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159.

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In April 2001, the RO sent the appellant a letter informing 
her of the VCAA.  That letter specifically explained the 
type of evidence required to establish her claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant was urged to identify the 
names, addresses and approximate dates of treatment of 
doctors and hospitals, VA and non-VA, who may possess 
additional records of the veteran's treatment for conditions 
that she believed resulted in his death, including asthma, 
malaria and tuberculosis, from the date of his military 
discharge in November 1945 until the date of his death.  The 
appellant was also apprised of the VA's development 
activity.  Further notice was provided in the August 2002 
supplemental statement of the case.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159.

In the present case, the RO made inquiries to 3 treatment 
facilities identified by the appellant as having pertinent 
treatment records.  Those facilities included the Veteran's 
Memorial Medical Center, Quezon City; V. Luna General 
Hospital, Quezon City; and San Fernando General Hospital, 
San Fernando, Pampanga.  Records from the first facility 
were obtained.  Regarding the remaining two hospitals, the 
claims file indicates that the RO sent inquiries to each 
facility in September 2001 and November 2001 in an effort to 
obtain treatment records.  V. Luna General Hospital did not 
respond to either inquiry, and the RO duly notified the 
appellant of that fact in a November 2001 letter.  That 
letter informed the appellant that she was responsible for 
any further efforts to obtain records from V. Luna General 
Hospital.    

The November 2001 letter from the RO to the appellant also 
stated that records from the San Fernando General Hospital 
had been obtained.  However, it does not appear that any 
records from that facility are actually associated with the 
claims file.  Indeed, letters dated in November 1998 and 
October 2001 from Jose B. Lingad Memorial Regional Hospital, 
San Fernando, Pampanga, state that no records were found and 
that any records prior to May 27, 1987, were disposed of.  
It appears that the Jose B. Lingad Memorial Regional 
Hospital is the same facility referred to by the veteran as 
San Fernando General Hospital.  It therefore appears that 
the RO misinformed the appellant by stating that records 
from that facility were retrieved, when no such records were 
produced.  However, given that the hospital's response 
indicated beyond a reasonable doubt that there are no 
documents to be obtained, further development under these 
circumstances would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Further regarding the duty to assist, the Board notes that, 
per an April 2001 remand, the RO was instructed to decide 
whether a medical opinion was necessary to decide the 
appellant's claim.  If so, the RO was to arrange for review 
of the medical evidence by an appropriately qualified 
physician, who was then to state his opinions as to the 
cause of the veteran's death.  Such a review of the file was 
arranged in August 2002 in accordance with the remand 
instructions.  Unfortunately, the VA physician stated that, 
due to the absence of the veteran's final hospitalization 
records, no opinion could be rendered.  Nonetheless, the 
inquiry was considered to the best of the examiner's ability 
and thus there is no deficiency regarding the April 2001 
remand instructions.  Regarding the absence of the veteran's 
final hospitalization records, as explained above, all 
reasonable efforts were expended to acquire documents 
identified by the appellant and there were no apparent 
defects under the VCAA.  Moreover, the Certificate of Death 
identifies the place of death as the veteran's family 
residence.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and that no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  
Therefore, this case is ready for appellate review.

Relevant law and regulations

Service connection for the cause of death

According to VA law and regulations, service connection may 
be granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory 
cause of death is inherently one not related to the 
principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there is a causal 
connection.  Id.  Medical evidence is required to establish 
a causal connection between service or a disability of 
service origin and the veteran's death.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993). 

Presumptive Service Connection - Prisoners of War

If a veteran was a former prisoner of war (POW) and as such 
was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service: 
avitaminosis, beriberi (including beriberi heart disease), 
chronic dysentery, helminthiasis, malnutrition, pellagra, 
any other nutritional deficiency, psychosis, any of the 
anxiety states, dysthymic disorder (or depressive neurosis), 
residuals of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, and 
peripheral neuropathy. 38 C.F.R. 3.309(c) (2002).

Factual background

Regarding the veteran's service medical records, a physical 
examination in April 1945 revealed the veteran's 
cardiovascular system and lungs to be "OK."  A subsequent 
examination in June 1946 similarly revealed no 
abnormalities.  That latter examination indicated treatment 
for malaria in 1942.  

Following service, the veteran was treated at the Veteran's 
Memorial Medical Center (VMMC) beginning in December 1992.  
Radiographic reports dated in January 1993 show fibroid 
infiltrates at the right upper lung field and left apical 
zone.  The impression was pulmonary tuberculosis.  An August 
1994 treatment report contained a diagnosis of sinusitis.  A 
diagnosis of adenoid cystic carcinoma, nasopharynx was 
rendered in September 1995.  Treatment continued at that 
facility through January 1998.  The veteran died of 
carcinoma, nasopharynx in November 1998.          

In August 2002, a VA staff physician was asked to comment as 
to whether the veteran's death was attributable to a disease 
or injury incurred during service, including but not limited 
to his service-connected malaria.  Essentially, the 
physician was not able to provide an answer to that inquiry, 
based on lack of sufficient information upon which to base a 
conclusion.  The physician stated that, in order to properly 
render an opinion, it would be necessary to consult records 
proximate to the veteran's death.  No records of a terminal 
hospitalization are associated with the claims file, and the 
veteran's Certificate of Death notes that he passed away at 
his home.
    
Analysis

At the outset, the Board notes that direct service 
connection for the veteran's terminal carcinoma, 
nasopharynx, is not for application because competent 
(clinical) evidence does not establish that the disease was 
present during service or within the applicable presumptive 
period of one year for chronic diseases, and there is no 
competent medical opinion stating otherwise.  Moreover, as 
the veteran's terminal illness is not one of the illnesses 
specified under 38 C.F.R. § 3.309(c), presumptive service 
connection by virtue of the veteran's POW status is not 
possible here.

As stated previously, a grant of service connection for the 
death of a veteran is warranted where the evidence 
establishes that a service-connected disability was either 
the principal or a contributory cause of death.  Here the 
medical evidence contains no opinion stating that it was at 
least as likely as not that the veteran's fatal carcinoma, 
nasopharynx, was caused by his service-connected malaria.  
Medical records from the VMMC show treatment for 
tuberculosis, sinusitis and various other cardiovascular and 
respiratory conditions, as well as for the veteran's 
carcinoma, nasopharynx.  However, such records contain no 
statement of etiology linking the veteran's fatal disease to 
his service-connected malaria.  In August 2002, a VA staff 
physician was asked to provide such a nexus opinion, and 
while the physician reviewed the file in a good faith effort 
to comply with that request, she responded that there was 
simply insufficient evidence from which to properly respond 
to the inquiry.  Given the absence of competent medical 
evidence showing that that a service-connected disability 
was either the principal or a contributory cause of death, 
service connection for the cause of the veteran's death is 
not warranted here.  

In conclusion, the evidence of record does not show a 
relationship between the veteran's life-ending carcinoma, 
nasopharynx, and his duties in service or any service-
connected disability.  Thus the appellant's entitlement to 
service connection for the cause of the veteran's death is 
precluded.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

